Case 17-16496-jkf       Doc 42    Filed 05/12/20 Entered 05/12/20 17:56:50            Desc Main
                                  Document      Page 1 of 4



                 IN THE UNITED STATES BANKRUPTCY COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA
In re:                               :
                                     : Case No.: 17-16496
James D. Houston, Sr.                : Chapter 13
                                     : Judge Jean K. FitzSimon
                           Debtor(s) : * * * * * * * * * * * * * * * * * * *
                                     :
Wells Fargo Bank, N.A.               :
                                     :
                            Movant, :
       vs                            :
                                     :
James D. Houston, Sr.                :
Cynthia B Houston                    :
                                     :
Scott F. Waterman
                              Respondents.

        WELLS FARGO BANK, N.A.'S NOTICE OF DEBTOR'S REQUEST FOR
              FORBEARANCE DUE TO THE COVID-19 PANDEMIC

       Wells Fargo Bank, N.A. ("Creditor") by and through undersigned counsel, hereby

submits Notice to the Court of James D. Houston, Sr. (''Debtor'') request for mortgage payment

forbearance based upon a material financial hardship caused by the COVID-19 pandemic.

       The Debtor has requested a forbearance period of 3 months and has elected to not tender

payments to Creditor that would have come due on the mortgage starting April 1, 2020 through

June 1, 2020, and will resume payments beginning July 1, 2020. Creditor holds a secured interest

in the real property commonly known as 180 Farmbrook Dr, Levittown, PA 19055.

       Creditor does not waive any rights to collect the payments that come due during the

forbearance period. Debtor will be required to cure the delinquency created by the forbearance

period. If Debtor fails to make arrangements to fully cure any arrears resulting from the

forbearance period, Creditor reserves the ability to seek relief from the automatic stay upon




17-034957_CLM3
Case 17-16496-jkf      Doc 42     Filed 05/12/20 Entered 05/12/20 17:56:50      Desc Main
                                  Document      Page 2 of 4



expiration of the forbearance period.

                                                 Respectfully submitted,

                                                 /s/ Karina Velter
                                                 Karina Velter, Esquire (94781)
                                                 Adam B. Hall (323867)
                                                 Sarah E. Barngrover (323972)
                                                 Manley Deas Kochalski LLC
                                                 P.O. Box 165028
                                                 Columbus, OH 43216-5028
                                                 Telephone: 614-220-5611
                                                 Fax: 614-627-8181
                                                 Attorneys for Creditor
                                                 The case attorney for this file is Karina
                                                 Velter.
                                                 Contact email is kvelter@manleydeas.com




17-034957_CLM3
Case 17-16496-jkf       Doc 42     Filed 05/12/20 Entered 05/12/20 17:56:50        Desc Main
                                   Document      Page 3 of 4




                 IN THE UNITED STATES BANKRUPTCY COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA
In re:                               :
                                     : Case No.: 17-16496
James D. Houston, Sr.                : Chapter 13
                                     : Judge Jean K. FitzSimon
                           Debtor(s) : * * * * * * * * * * * * * * * * * * *
                                     :
Wells Fargo Bank, N.A.               :
                                     :
                            Movant, :
       vs                            :
                                     :
James D. Houston, Sr.                :
Cynthia B Houston                    :
                                     :
Scott F. Waterman
                               Respondents.

                                 CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a copy of the foregoing Wells Fargo Bank, N.A.'s

Notice of Debtor's Request for Forbearance Due to the COVID-19 Pandemic was served on the

parties listed below via e-mail notification:

   Office of U.S. Trustee, Party of Interest, (Registered address)@usdoj.gov

   Scott F. Waterman, Chapter 13 Trustee, Chapter 13 Trustee, 2901 St. Lawrence Ave.,
   Reading, PA 19606

   Brad J. Sadek, Attorney for James D. Houston, Sr., Sadek and Cooper, 1315 Walnut Street,
   Suite 502, Philadelphia, PA 19107, brad@sadeklaw.com

The below listed parties were served via regular U.S. Mail, postage prepaid, on May 12, 2020:

   James D. Houston, Sr., 180 Farmbrook Drive, Levittown, PA 19055




17-034957_CLM3
Case 17-16496-jkf   Doc 42    Filed 05/12/20 Entered 05/12/20 17:56:50        Desc Main
                              Document      Page 4 of 4




  James D. Houston, Sr. and Cynthia B Houston, 180 Farmbrook Dr, Levittown, PA 19055


       May 12, 2020
DATE: ______________________
                                                /s/ Karina Velter
                                               Karina Velter, Esquire (94781)
                                               Adam B. Hall (323867)
                                               Sarah E. Barngrover (323972)
                                               Manley Deas Kochalski LLC
                                               P.O. Box 165028
                                               Columbus, OH 43216-5028
                                               Telephone: 614-220-5611
                                               Fax: 614-627-8181
                                               Attorneys for Creditor
                                               The case attorney for this file is Karina
                                               Velter.
                                               Contact email is kvelter@manleydeas.com




17-034957_CLM3
